Citation Nr: 1030590	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-20 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for defective hearing, 
right ear.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected defective hearing in the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel 




INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from 
October 1969 to September 1972, and in the U.S. Army from June 
1974 to July 1979.

This appeal to the Board of Veterans Appeals (the Board) is from 
actions taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

Service connection is currently in effect for recurrent low back 
pain, post-laminectomy, rated as 60 percent disabling; status 
post right sternoclavicular partial separation, rated as 10 
percent disabling; pre-patellar bursitis, right, rated as 10 
percent disabling; and pre-patellar bursitis, left, rated as 
noncompensably disabling.  The Veteran has been in receipt of a 
total rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU) from 
June 1994 to April 2002, and since September 2002 [a temporary 
total rating having been assigned during that brief interim in 
2002 pursuant to 38 C.F.R. § 4.30].  He has also been found to be 
entitled to Chapter 35 benefits since 1994.

The issue of entitlement to an increased rating for defective 
hearing of the left ear is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to multiple acoustic trauma while a 
Marine and in the Army.

2.  The Veteran's current defective hearing of the right ear has 
reportedly been present in and since service, and the competent 
and credible evidence is in approximate balance as to whether it 
may be reasonably associated with his in-service noise trauma.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his right ear 
defective hearing is of service origin.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.326(a) (2009).  In view of the disposition herein, there 
is no need for further discussion of notice or development as 
there can be no prejudice to the Veteran in reaching the merits 
of his claim.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009).  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).

Service connection for a neurological disorder (e.g., 
sensorineural hearing loss where manifested as an organic disease 
of the nervous system) may also be established based upon a legal 
presumption by showing that the disability was manifested to a 
compensable degree within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a 
disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.

The absence of in-service evidence of hearing loss need not be 
fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability, i.e., one 
meeting the criteria of 38 C.F.R. § 3.385, and a medically sound 
basis for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  A claimant 
"may nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the current 
disability is related to service."  Hensley, supra; see 38 
C.F.R. § 3.303(d).

In addition to "direct" service connection, generally based 
upon the initial manifestation of a claimed disability in service 
or after service and causally related to an in-service event, 
"secondary" service connection may be granted for disability 
which arises after service and is not directly or causally 
related thereto, but is proximately due to, the result of, or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2009). see Allen v. Brown, 7 Vet. App. 439 (1995).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals for Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board has reviewed all the evidence in the appellant's claims 
file.  Although there is an obligation to provide adequate 
reasons or bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran had active service in the U.S. Marine Corps from 
October 1969 to September 1972, and in the U.S. Army from June 
1974 to July 1979.  During his first period of service, his 
military occupational specialty (MOS) was an (AmTrac) "tracveh" 
repair man and tool maker; he earned the Rifle Expert Badge.  
During his second period of service, he was primarily an 
infantryman, with a MOS as a trac-vehicle repairman and 
automobile mechanic; and earned Expert Badges in the M-50, M-16 
and M-203; and had a total of 2 years, 11 months and 1 day 
foreign service.

The enlistment examination dated in September 1969 included an 
audiogram but results on which are virtually illegible.  On an 
audiometric test dated in May of an otherwise illegible year in 
the 1970's, but while he was still in the Marine Corps (thus May 
1970, May 1971 or May 1972), the authorized audiological 
evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
35
LEFT
5
0
0
10
10

On a "release from active duty" examination in September 1972, 
the authorized audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
15
15
15
25
25

At the 6000 Hertz level, pure tone threshold in decibels were 25 
and 40 in the right and left ears, respectively.

On a VA examination shortly after the initial separation from 
service, in December 1972, the Veteran complained of a hearing 
loss and specifically identified that he could not hear some high 
pitched notes or tones.  An audiogram was not undertaken.  
However, on a raw (unconverted) audiogram, dated in July 1973, 
for the left ear, findings appear to show about 30 decibels at 
the 3,000 Hertz level and a brief precipitous drop to about 40 
decibels at 4,000 Hertz; and in the right ear, 25-30 decibels at 
the 4,000 Hertz level.

On a barely legible examination report dated in July 1974, on the 
authorized audiological evaluation pure tone thresholds, in 
decibels, appear to be as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
-
20
LEFT
5
5
5
-
15

There is no explanation given as to why these results are 
inconsistent with other results of record before and since that 
evaluation.

On an examination report dated in May 1979, the authorized 
audiological evaluation showed pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
20
25
LEFT
0
5
5
40
40

A VA Form 21-8940 dated in 1993 cited his post-service jobs as 
including a telecommunication technician including with an 
aircraft corporation and as a management analyst, none of which 
involved noise exposure.

PJF, M.D., in a statement in November 2004, indicated that the 
Veteran had a significant history of noise exposure.  He enclosed 
an audiogram reflecting his hearing loss.   He did not clarify 
the exposure to noise in versus out of service.  Other clinical 
reports show some ear complaints and an episode of ear pain.

On a VA audiometric evaluation in February 2005, the Veteran 
reported his in-service noise exposure to have included time on 
ship on ship-to-shore vehicles.  His main Marine Corps job 
involved amtraks (ship-to-shore vehicles) where, as a mechanic, 
he spent time in the engine compartment.  In the Army, he had 
been an infantry-man and a right-handed shooter.  He also worked 
with missiles and special weapons security, all of which involved 
noise exposure and during which time he did not have ear 
exposure.  He has had a hobby of recreational shooting, but he 
said that he normally used hearing protection during that hobby.  
He said he had had a few ear infections the last one of which was 
about 6 months before.

On the authorized audiological evaluation in February 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
40
45
LEFT
0
5
0
45
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

The Veteran has since explained that the engine compartments were 
very noisy in service, and when he was in the landing craft, in 
the hull of the ship with engines running it was also very loud.  
In another piece of correspondence he described both the Marine 
and Army jobs, all of which involved noise, not to mention his 
exposure with weapons.

On the authorized VA audiological evaluation in September 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
45
45
LEFT
0
5
15
40
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

On the authorized VA audiological evaluation in August 2007, pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
45
40
LEFT
5
10
15
55
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  The 
examiner noted that other than the apparent shift in the right 
ear during service, he did not have hearing threshold that met 
the criteria for disability.  Hearing loss was primarily 
sensorineural in nature.

Service connection is already in effect for the hearing loss in 
the Veteran's left ear.  The issue remaining is whether the 
hearing loss in his right ear is also the result of service.  In 
that regard, a review of the in-service and post-service 
audiometric findings shows some inconsistency, but for the most 
part, he is shown as having developed hearing loss in one or both 
ears in his first period of service, and having a tendency to 
continue at least that level of loss in both ears in his second 
period of service.  The bilateral hearing deficit is seemingly 
sensorineural in nature and entirely consistent which his 
multiple in-service experiences including myriad acoustic trauma, 
absent significant post-service noise exposure.  There is 
sufficient evidence to show the manifestations of bilateral 
hearing loss beginning in service, and the Veteran is competent 
to report his own symptoms, and the circumstances of its 
incurrence in service are consistent with his military record, 
including the history of significant noise exposure.  The 
singular medical opinion in the negative does not appear to take 
into account all of the audiological findings associable to 
service and is thus muted to a considerable extent.

The Board finds that, although the evidence does not clearly 
preponderate in favor of the claim, there is reasonable doubt as 
to whether it is sufficient to grant service connection for 
defective hearing in the right ear.  Accordingly, the Board will 
exercise its discretion to find that the evidence is in relative 
equipoise, and will conclude that service connection for 
defective hearing in the right ear is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for defective hearing, right ear, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

Given the grant of service connection for the right ear hearing 
loss, and since the hearing loss in the left ear was already 
service connected, the case must be returned for additional 
audiometric evaluation and rating on the basis of the now 
service-connected bilateral defective hearing.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Schedule the Veteran for an audiometric 
evaluation to determine the exact nature and 
extent of his bilateral hearing loss, with a 
specific finding as to how it impacts his 
daily life.  

3.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claim for an increased rating for bilateral 
hearing loss.  If any decision remains 
adverse, provide him and his representative 
with an appropriate SSOC.  Then return the 
case to the Board for further appellate 
consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


